04/07/2022


      IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: DA 21-0652



                              No. DA 21-0652

IN THE MATTER OF

C.L.D.,

      Youth in Need of Care


                                  ORDER


      Upon consideration of Appellant B.D.’s motion, and good cause

appearing therefore,

      IT IS HEREBY ORDERED that the Motion to Supplement the

Record is GRANTED. The transcripts shall be filed in this case through the

efiling system.

      IT IS FURTHER ORDERED that the Appellant shall have until either

April 27, 2022, or 14 days after receipt of the supplemented record,

whichever is later, in which to file Appellant’s Opening Brief.




                                                                     Electronically signed by:
                                                                           Mike McGrath
                                                                        ORDER
                                                              Chief Justice, Montana Supreme Court
                                                                          PAGE
                                                                            April 17 2022